Citation Nr: 1447219	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for degenerative disc disease (DDD) of the lumbar spine with herniated nucleus pulposus L5-S1.  

2.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome with a history of Crohn's disease.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Brian D. Hill, Carol Ponton and Matthew D. Hill, Attorneys at Law



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2010 rating decision, the Veteran's irritable bowel syndrome with a history of Crohn's disease was increased to 30 percent, effective November 28, 2007, the date of his claim for increase.  

Also during the pendency of this appeal, the Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge of the Board in April 2014, however, in an April 2014 statement, the Veteran's Attorney requested the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of service connection for sleep apnea has been raised by the record in a May 2012 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDINGS OF FACT

1.  Prior to August 6, 2012, the Veteran's DDD of the lumbar spine was productive of pain; flexion limited to 45 degrees, at worst; no findings of favorable or unfavorable ankylosis; and no associated neurological manifestations.

2.  As of August 6, 2012, the Veteran's DDD of the lumbar spine has been productive of pain; flexion limited to 30 degrees, at worst; no findings of favorable or unfavorable ankylosis; and moderate neurological manifestations of the left and right lower extremities.  

3.  The probative evidence of record demonstrates that the Veteran's irritable bowel syndrome with a history of Crohn's disease is productive of severe symptoms with numerous attacks a year and malnutrition and health only fair during remissions.  

4.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to August 6, 2012, the criteria for the assignment of a disability rating in excess of 60 percent for degenerative DDD of the lumbar spine with herniated nucleus pulposus L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2002), (2013).

2.  From August 6, 2012, the criteria for the assignment of a disability rating of 40 percent for degenerative DDD of the lumbar spine with herniated nucleus pulposus L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).



3.  From August 6, 2012, the criteria for the assignment of a separate disability rating of 20 percent for a neurological manifestation of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2013).

4.  From August 6, 2012, the criteria for the assignment of a separate disability rating of 20 percent for a neurological manifestation of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2013).

5.  The criteria for the assignment of a disability rating of 60 percent for irritable bowel syndrome with a history of Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, DCs 7319, 7323 (2013).  

6.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



The duty to notify was satisfied prior to the initial RO decision by way of January 2008, March 2008 and October 2009 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements from the Veteran and his attorney.  

The April 2008, March 2010, June 2010, December 2011 and August 2012 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the examinations are adequate for adjudication purposes.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).




Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In some cases, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore the possibility that different "staged" ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


1.  DDD of the Lumbar Spine with Herniated Nucleus Pulposus L5-S1

The Veteran is currently in receipt of 60 percent rating for his degenerative disc disease of the lumbar spine with herniated nucleus pulposus L5-S1 under DC 5243.  Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected back disorders.

A low back disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  Under the general rating formula, a 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.  

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.   A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent. 38 C.F.R. § 4.124a, DC 8520.

After a careful review of the evidence of record, the Board finds, that prior to August 6, 2012, the Veteran's DDD of the lumbar spine with herniated nucleus pulposus L5-S1 does not warrant a disability rating in excess of 60 percent under DC 5243.  However, affording the Veteran the benefit of the doubt, from August 6, 2012, forward, this disability warrants a 40 percent disability rating, though no higher, under DC 5242 and separate 20 percent disability ratings for neurological manifestations of the lumbar spine in the right and left lower extremities, as this date is the initial date of any findings of neurological manifestation of the lumbar spine.  38 C.F.R. §§ 4.7, 4.71a, 4.124a.  

As clarification, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (including DC 5242) instructs the rater to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.  By contrast, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243) contains no such provision for associating neurologic abnormalities.  The regulation further instructs the rater to evaluate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  



Here, the Board finds that, in light of the decision to award the Veteran two, separate 20 percent ratings for neurological manifestations in his right and left lower extremities, the Veteran is best served by awarding a 40 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine (DC 5242) in combination with the bilateral 20 percent ratings under DC 8520, as these result in a combined rating of 64.  The number 64 results from adding 10 percent for the bilateral factor of the two 20 percent ratings, which combine to 36 under the ratings table.  38 C.F.R. §§ 4.25, 4.26.  The 36 plus 10 percent thereof, or 4 (an upward rounding from 3.6), results in a total of 40.  When the 40 percent disability rating for the Veteran's legs is combined with the 40 percent rating for his back disability under DC 5242, the 64 percent rating is reached.  Id.  When combined with the Veteran's other service-connected disabilities it provides a greater benefit (64 percent) than would a sole 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243). 

Therefore, as of August 6, 2012, the Board finds that the Veteran is best aided by the assignment of a 40 percent schedular under DC 5242, and schedular ratings of 20 percent for each leg under DC 8520.  A 40 percent rating is the maximum schedular rating for limitation of motion of the low back.  A higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Further, given the range of motion findings, the evidence affirmatively shows that he does not have ankylosis.  The Veteran had had forward flexion to 45 degrees on VA examination in August 2012 and to 30 degrees on private examination by Donald Tindhall, M.D. in November 2012.  As such a schedular rating in excess of 40 percent is not warranted from August 6, 2012 forward.  

In addition, as of August 6, 2012, the evidence does not support a finding of moderately severe incomplete paralysis of the sciatic nerve in either the right or left lower extremity.  On VA examination in August 2012, the examiner reported only moderate paresthesias and/or dyesthesias in the right and left lower extremities.  The Veteran also had 4/5 strength in his lower extremities, and neurological evaluation was essentially normal with 2+/4 findings at the knees and ankles and normal sensation to light touch.  Dr. Tindhall's findings were similar in November 2012, although he reported 5/5 strength in the lower extremities, trace reflexes at the Achilles, and slight to mild atrophy of the left calf (i.e., a .5 centimeter difference).  Thus, a rating in excess of 20 percent is not warranted for either the left or right lower extremity under DC 8520, as these findings are, at most, with resolution of doubt in the Veteran's favor, moderate in severity.  38 C.F.R. § 4.3.

For the period prior to August 6, 2012, the Veteran was in receipt of a 60 percent rating under DC 5243.  Prior to August 6, 2012, he is best aided by this assignment of a 60 percent schedular under DC 5243, as the evidence of record did not support a rating of 40 percent under DC 5242 (i.e., forward flexion limited to 30 degrees) and he had no associated neurological manifestations, to include in the lower extremities.  The probative evidence of record demonstrates that the Veteran's DDD of the lumbar spine was productive of pain and flexion limited to 45 degrees at worst, with no findings of favorable or unfavorable ankylosis or neurological manifestations of the lumbar spine.  For example, on VA examination in March 2010, the Veteran reported that his prior leg pain had resolved following a surgery in 2000.  He denied any neurological symptoms of the lower extremities.  Motor and neurological examinations were normal, and he had forward flexion of the spine to 50 degrees.  Repetitive-motion testing revealed there was no additional limitation following three repetitions.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  On examination at Jewett Orthopedic Clinic in September 2010, he had no radicular complaints.  He had forward flexion to 45 degrees, and the lower extremities demonstrated normal bulk, tone, strength and deep tendon reflexes, with normal sensation.  VA general medical examination in December 2011 also showed normal neurological evaluation of the Veteran's lower extremities, and he had forward flexion to 60 degrees.  



Thus, prior to August 6, 2012, a rating in excess of 60 percent is not warranted.  As 60 percent is the highest possible rating assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher disability rating based on these criteria is not possible, as the Veteran is already assigned a 60 percent disability rating prior to August 6, 2012.  38 C.F.R. § 4.71a, DC 5243.  Again, there was no evidence demonstrating any neurological manifestations of the lumbar spine disability prior to August 6, 2012; therefore, reassignment of the disability rating under the General Rating Formula for Diseases and Injuries of the Spine would not provide a more favorable disability rating for the Veteran for this period.  38 C.F.R. § 4.71a.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected DDD of the lumbar spine with herniated nucleus pulposus and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, i.e. pain, thus, he is competent to report his current symptomatology as it pertains to his lumbar spine and these reports related to lay-observable symptoms are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his competent and credible reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, from August 6, 2012, the Veteran's DDD of the lumbar spine with herniated nucleus pulposus L5-S1 warrants a 40 percent disability rating, though no higher, under DC 5242, and separate 20 percent disabilities ratings for neurological manifestations of the lumbar spine in each of the right and left lower extremities.  38 C.F.R. §§ 4.7, 4.71a, 4.124a.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


2.  Irritable Bowel Syndrome with a History of Crohn's Disease

After a careful review of the evidence of record, affording the Veteran the benefit of the doubt, the Veteran's irritable bowel syndrome with a history of Crohn's disease warrants a 60 percent disability rating, though no greater, under DC 7323.  38 C.F.R. §§ 4.7, 4.114, DCs 7319, 7323.  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2013).  

The Veteran's service-connected irritable bowel syndrome with a history of Crohn's disease has been assigned a 30 percent disability rating under 38 C.F.R. § 4.114, DC 7319 (irritable colon syndrome).  According to DC 7319, a non-compensable evaluation is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

DC 7323 provides ratings for ulcerative colitis.  Under DC 7323, a 10 percent evaluation is assigned for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations, while a 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and 

malnutrition, the health only fair during remissions.  A 100 percent evaluation, the highest schedular rating available, is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as a liver abscess.

The probative evidence of record, including the Veteran's lay statements, private and VA medical records, the April 2008, June 2010 and August 2012 VA examinations and November 2012 private medical evaluation, demonstrates that the Veteran's irritable bowel syndrome with a history of Crohn's disease was productive of severe symptoms with numerous attacks a year and malnutrition and health only fair during remissions.  In the April 2008 VA examination, the Veteran's reported symptoms included bloating, flatulence, fatigue, malaise, anorexia and alternating diarrhea and constipation.  No signs of significant weight loss or malnutrition were noted at that time and the Veteran's diagnosed irritable colon and Crohn's disease was characterized as moderate in severity.  In the June 2010 VA examination, the Veteran reported symptoms of abdominal pain, cramping, bloating, diarrhea and constipation and he was diagnosed with Crohn's disease with associated irritable bowel syndrome.  The examiner found there were significant effects on his employment and his symptoms were moderate to severe based on clinical symptoms and objective findings.  

In the August 2012 VA examination, the examiner noted that the Veteran's Crohn's disease required continuous medication for control of the disability, however, the Veteran was not taking medication as he reported it gave him headaches after five days of use.  Symptoms included alternating diarrhea, constipation and abdominal distension, characterized as bloating.  The Veteran also reported frequent episodes of bowel disturbance with abdominal distress.  Although the examiner found no malnutrition, weight loss due to the intestinal condition was noted with findings of a decreased from 170 pounds in April 2010 to 166 pounds at the time of the examination.  In a November 2012 private medical evaluation, a private physician found that the Veteran had recurrent abdominal pain with associated blood or non-blood diarrhea and chills and his symptomatology was consistent with Crohn's disease and irritable bowel syndrome.  He also found that, Sulfasalazine, a medication, could not be taken on a regular basis as it caused migraine headaches.  The private physician then concluded that the Veteran was incapacitated on those for about four days per due to abdominal pain, diarrhea and chills.  

Thus, resolving all doubt in favor of the Veteran, the Board finds the Veteran's current irritable bowel syndrome with a history of Crohn's disease more nearly approximates the rating criteria for a higher 60 percent disability rating, though no greater, under DC 7323, due to the increased severity of his symptoms.  38 C.F.R. § 4.114.  

A disability rating in excess of 60 percent for irritable bowel syndrome with a history of Crohn's disease is not warranted at any time throughout the duration of the appeal however, as the evidence does not demonstrate, and the Veteran does not contend, that there are pronounced symptoms resulting in marked malnutrition anemia and general debility or with serious complication as liver abscess.  Id.  

Accordingly, a disability rating of 60 percent, though no greater, is warranted for the Veteran's irritable bowel syndrome with a history of Crohn's disease throughout the duration of the appeal under DC 7323.  38 C.F.R. §§ 4.3, 4.7, 4.114.  


Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's lumbar spine and irritable bowel syndrome with a history of Crohn's disease are adequately contemplated by the schedular criteria set forth in DCs 5242, 5243, 7323, and 8520. 38 C.F.R. §§ 4.71a, 4.114, 4.124a.  The rating criteria also provide for greater impairment of these disabilities as well, including: ankylosis of the thoracolumbar or entire spine; other neurological manifestations of the spine; moderately severe or severe incomplete paralysis of the sciatic nerve; complete paralysis of the sciatic nerve; or pronounced symptoms resulting in marked malnutrition anemia and general debility or with serious complication as liver abscess.  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


3.  TDIU

After reviewing the relevant evidence, the Board finds that a TDIU is warranted throughout the duration of this appeal.  See 38 C.F.R. § 4.16 (a).

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met throughout the duration of this appeal.  In considering the determinations in this decision, the Veteran is service connected for DDD of the lumbar spine with herniated nucleus pulposus L5-S1; neurological manifestation of the lumbar spine in the right lower extremity; neurological manifestation of the lumbar spine in the left lower extremity; irritable bowel syndrome with a history of Crohn's disease; status post tonsillectomy; and status post appendectomy and acne keloidalis of the back of the neck and scalp.  His combined rating was 80 percent disabling prior to August 6, 2012, and 90 percent disabling from August 6, 2012.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  He therefore meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

He last worked as a housekeeper for hotels and resorts in 1999 and has not worked in any capacity since.  Although VA compensation examiners have found him not unemployable due to his service-connected disabilities, the June 2010 VA examination of the Veteran's digestive system reflects that the examiner found the Veteran's Crohn's disease with associated irritable bowel syndrome had significant effects on his employment and his symptoms were moderate to severe based on clinical symptoms and objective findings.  A November 2012 private medical evaluation by a private physician included a review of VA records as well as an interview with the Veteran.  The private physician found that it was more likely than not that the Veteran was incapacitated for about four days a week per due to abdominal pain, diarrhea and chills and, on the days that he was not experiencing abdominal pain, it was his opinion that due to his lumbar spine, the Veteran was able to lift no more than 10 pounds, sit no longer than 10 to15 minutes, at a time, and bend occasionally no more than four to five hours out of an eight hour day.  Thus, the private physician concluded, based on his training, experience and a review of the relevant records, within a high degree of certainty that the Veteran has been unable to secure and follow a substantially gainful occupation as a result of his lumbar post laminectomy syndrome, Crohn s disease and irritable bowel syndrome without regard to any other service connected condition. 

Accordingly, the evidence supporting this TDIU claim is as probative as that 
against this claim, and the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 4.3.  

ORDER

Prior to August 6, 2012, a disability rating in excess of 60 percent for degenerative DDD of the lumbar spine with herniated nucleus pulposus L5-S1 under DC 5243 is denied.  

From August 6, 2012, forward, (in lieu of a 60 percent rating under DC 5243) a disability rating of 40 percent for degenerative DDD of the lumbar spine with herniated nucleus pulposus L5-S1 under DC 5242 is granted, subject to the statutes and regulations governing the payment of VA compensation.

From August 6, 2012, (in lieu of a 60 percent rating under DC 5243) a separate disability rating of 20 percent for a neurological manifestation in the right lower extremity under DC 8520 is granted, subject to the statutes and regulations governing the payment of VA compensation.

From August 6, 2012, (in lieu of a 60 percent rating under DC 5243) a separate disability rating of 20 percent for a neurological manifestation in the left lower extremity under DC 8520 is granted, subject to the statutes and regulations governing the payment of VA compensation.

A disability rating of 60 percent for irritable bowel syndrome with a history of Crohn's disease is granted, subject to the statutes and regulations governing the payment of VA compensation.  

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affair


